DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 2/04/22. Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botula et al. (US PGPub 2011/0131542, hereinafter referred to as “Botula”) in view of Peidous et al. (US PGPub 2016/0351437, hereinafter referred to as “Piedous”) in further view of Aronowitz et al. (US Patent 5,904,551, hereinafter referred to as “Aronowitz”).
Botula discloses the semiconductor method substantially as claimed.  See figures 1-18, and corresponding text, where Botula shows, in claim 1, a method of 
orienting a silicon-on-insulator (SOI) substrate (110, 120, 130), the SOI substrate having a buried oxide (BOX) layer (120) and a device layer (130) disposed above the BOX layer (120) (figure 1; [0037]) with an implanter (figures 5-8; [0051-0053]); and 

In Applicant’s disclosure, It is noted that the specification refers to “projecting”, as ion implantation, and projection vectors, as the direction of the implantation.  See [0030] of the PGPub of the application.
Thus, Botula shows, projecting, with the implanter, ions or particles with an implanted layer below the BOX layer in the SOI substrate (figures 5-8; [0046], [0050-0053]).
However, Botula fails to wherein the device layer is a monocrystalline layer and therefore fails to expressly disclose wherein said device layer includes crystal lattice.

Peidous teaches an SOI substrate including a device layer that appears to comprise monocrystalline silicon ([0014]).  In addition, Peidous provides the advantages of maintaining the underlying crystal structure of the underly substrate in the semiconductor material [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate to wherein the device layer is a monocrystalline layer and therefore fails to expressly disclose wherein said device layer includes crystal lattice, in the method of Botula, according to the teachings of Peidous, with the motivation of maintaining the underlying crystal structure of the underly substrate in the semiconductor material.
Botula in view of Peidous, fails to show, orienting a SOI substrate, such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels in the lattice structure.
Aronowitz teaches orienting a silicon substrate (2), such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels (Aronowitz, column 3, line 48 – column 4, line 40).  In addition, Aronowitz teaches wherein this implantation would allow implanted species to be implanted deeper into the crystal lattice (column 3, lines 32 – 41).  Also, Aronowitz provides the advantages of reducing damage to the semiconductor substrate to the semiconductor substrate, and reducing lateral straddle of the implanted region, which may affect device performance (column 2, lines 4 – 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute, orienting a SOI substrate, such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels in the lattice structure, in the method of Botula in view Peidous, according to the teachings of Aronowitz, with the motivation of reducing damage to the semiconductor substrate to the semiconductor substrate, and reducing lateral straddle of the implanted region, which may affect device performance.
 
Botula in view of Peidous in further view of Aronowitz shows, in claim 2, wherein the orienting comprises tilting a plane of the SOI substrate with respect to the directions of the projection vectors (Aronowitz, column 3, line 48 – column 4, line 40).
Botula in view of Peidous in further view of Aronowitz shows, in claim 3, wherein the orienting further comprises twisting the SOI substrate (Aronowitz, column 3, line 48 – column 4, line 40).
Botula in view of Peidous in further view of Aronowitz shows, in claim 4, wherein the orienting comprises aligning the directions of the projection vectors within .+-.1.degree. of the longitudinal axes of the crystal orientation channels in the lattice structure (Aronowitz, column 3, line 48 – column 4, line 40).
Botula in view of Peidous in further view of Aronowitz shows, in claim 5, wherein the projecting comprises vertical implantation of the ions or particles, such that a plane of the SOI substrate has a tilt angle with respect to vertical projections of the ions or particles from the implanter (figures 5-8; [0051-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 6, wherein the ions or particles comprise carbon (C) ions or boron (B) ions (figures 5-8; [0051-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 7, wherein the ions or particles comprise oxygen (O), hydrogen (H), or nitrogen (N) particles (figures 5-8; [0051-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 8, wherein the ions or particles comprise helium (He), argon (Ar), neon (Ne), xenon (Xe), or krypton (Kr) particles (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 9, wherein the BOX layer scatters the projected ions or particles to create the implanted layer (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 10, wherein the implanted layer becomes amorphous when a concentration of the projected ions or particles exceeds a critical dose (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 11, wherein the implanted layer comprises a thermally stable implanted amorphous layer (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 12, wherein no layer transfer or bonding is performed to create a trap rich SOI wafer (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 13, wherein the SOI substrate further comprises a high-resistivity silicon handle disposed beneath the BOX layer (figures 5-8; [0046], [0050-0053]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 14, wherein the implanted layer is generated at a depth between 10 .ANG. and 4000 .ANG. from a bottom surface of the BOX layer (figures 5-8; [0046], [0056-0059]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 15, wherein the projecting comprises projecting with an implantation energy of at least 30 keV and less than 200 keV (figures 5-8; [0046], [0056-0059]).
Botula in view of Peidous in further view of Aronowitz shows, in claim 16, wherein the projecting comprises projecting the ions or particles with parallel beams (figures 5-8; [0046], [0050-0053]).

Botula teaches, in claim 17, a method of fabricating a semiconductor device, comprising: 
orienting a silicon-on-insulator (SOI) substrate (110, 120, 130), the SOI substrate having a buried oxide (BOX) layer (120) and a device layer (130) disposed above the BOX layer (120) (figure 1; [0037]) with an implanter (figures 5-8; [0051-0053]); and 

In Applicant’s disclosure, It is noted that the specification refers to “projecting”, as ion implantation, and projection vectors, as the direction of the implantation.  See [0030] of the PGPub of the application.
Thus, Botula shows, projecting, with the implanter, ions or particles with an implanted layer below the BOX layer in the SOI substrate (figures 5-8; [0046], [0050-0053]).
However, Botula fails to wherein the device layer is a monocrystalline layer and therefore fails to expressly disclose wherein said device layer includes crystal lattice.

Peidous teaches an SOI substrate including a device layer that appears to comprise monocrystalline silicon ([0014]).  In addition, Peidous provides the advantages of maintaining the underlying crystal structure of the underly substrate in the semiconductor material [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate to wherein the device layer is a monocrystalline layer and therefore fails to expressly disclose wherein said device layer includes crystal lattice, in the method of Botula, according to the teachings of Peidous, with the motivation of maintaining the underlying crystal structure of the underly substrate in the semiconductor material.
Botula in view of Peidous, fails to show, orienting a SOI substrate, such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels in the lattice structure.
Aronowitz teaches orienting a silicon substrate (2), such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels (Aronowitz, column 3, line 48 – column 4, line 40).  In addition, Aronowitz teaches wherein this implantation would allow implanted species to be implanted deeper into the crystal lattice (column 3, lines 32 – 41).  Also, Aronowitz provides the advantages of reducing damage to the semiconductor substrate to the semiconductor substrate, and reducing lateral straddle of the implanted region, which may affect device performance (column 2, lines 4 – 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute, orienting a SOI substrate, such that directions of projection vectors from an implanter are substantially aligned with longitudinal axes of crystal orientation channels in a lattice structure of a semiconductor material, and projecting ions or particles into the crystal orientation channels in the lattice structure, in the method of Botula in view Peidous, according to the teachings of Aronowitz, with the motivation of reducing damage to the semiconductor substrate to the semiconductor substrate, and reducing lateral straddle of the implanted region, which may affect device performance.

Botula in view of Peidous in further view of Aronowitz, in claim 18, wherein the orienting comprises aligning directions of the projection vectors within .+-.1.degree. of the longitudinal axes of the crystal orientation channels in the lattice structure (Aronowitz, column 3, line 48 – column 4, line 40).

Botula in view of Peidous in further view of Aronowitz, in claim 19, wherein the projecting comprises vertical implantation of the ions or particles, such that the projection vectors from the implanter have a tilt angle with respect to an orthogonal projection from a plane of the SOI substrate (Aronowitz, column 3, line 48 – column 4, line 40).

Botula in view of Peidous in further view of Aronowitz, in claim 20, wherein the ions or particles comprise carbon (C) ions (figures 5-8; [0046], [0050-0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 7, 2022